UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 7,2017 OrangeHook, Inc. (Exact name of Registrant as Specified in its Charter) Florida 000-54249 27-1230588 (State or Other Jurisdiction of Incorporation or Organization) (Commission file number) (I.R.S. Employer Identification Number) 319 Barry Avenue South#300 Wayzata, Minnesota 55391 (Address of Principal Executive Offices including Zip Code) (442) 500-4665 (Registrant’s Telephone Number, including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On July 7, 2017, OrangeHook, Inc., a Minnesota corporation and wholly-owned subsidiary of OrangeHook, Inc., a Florida corporation ("OrangeHook MN" and the "Company," respectively), entered into a Commercial Promissory Notewith MEZ Capital LLC, a Minnesota limited lability company ("MEZ"), in the principal amount of $250,000 (the "Note"). The maturity date of the Note is September 5, 2017, ("Maturity Date") and the terms of the Note call for OrangeHook MN to pay a loan discount fee of $17,500. For the period beginning July 7, 2017, and ending on the Maturity Date, the stated interest amount for the Note is $15,000, regardless of whether the principal is repaid prior to the Maturity Date. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The information included in Item 1.01 above is incorporated by reference into this Item 2.03. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ORANGEHOOK, INC. Dated:July 13,2017 By:/s/ David C. Carlson David C. Carlson Chief FinancialOfficer - 3 -
